                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    INTERNATIONAL NEWS, INC.,                            CASE NO. C18-0302-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    10 DEEP CLOTHING INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for partial summary judgment
18   (Dkt. No. 30) and Defendant’s motion for an extension of time pursuant to Federal Rule of Civil
19   Procedure 56(d) (Dkt. No. 37). Plaintiff and Defendant are apparel companies that began
20   discussing a potential business relationship in or around 2006. (Dkt. Nos. 1 at 1, 32 at 1–2.) From
21   2007 to 2017, the parties operated under a series of agreements which purported to guarantee
22   certain payments to Plaintiff. (See Dkt. Nos. 32 at 2–5, 32-1 at 5–22.) Over the course of the
23   relationship, Plaintiff’s controller worked with Defendant’s accountants and sent Defendant
24   monthly reports on Defendant’s outstanding debt to Plaintiff. (See Dkt. Nos. 31 at 1–2, 32 at 4–
25   5.) The parties’ relationship ended in 2017 and Plaintiff filed the instant lawsuit in February
26   2018, alleging claims for breach of contract, unjust enrichment, and promissory estoppel and


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 1
 1   seeking $3,642,545.75 in damages. (Dkt. Nos. 32 at 5; see generally Dkt. No. 1.)

 2          In April 2019, Defendant produced approximately 19,000 pages of electronically stored

 3   information (“ESI”) documents to Plaintiff, and in May 2019, Plaintiff produced 205,314 pages

 4   of ESI documents to Defendant. (Dkt. No. 38 at 6.) Defendant has noticed the depositions of

 5   Plaintiff’s president, Plaintiff’s controller, and Plaintiff, to be taken between July 30, 2019 to

 6   August 1, 2019. (Id.; Dkt. No. 38-1 at 2–15.) Plaintiff has noticed the depositions of Defendant’s

 7   CEO, Defendant’s director of production, and Defendant, to be taken between July 25, 2019 and

 8   July 29, 2019. (Dkt. Nos. 38 at 7, 38-1 at 17–27.) Plaintiff has issued subpoenas to Defendant’s
 9   outside accountant and an employee of the accountant. (Dkt. Nos. 38 at 7, 38-1 at 30–36.)
10          Plaintiff moves for partial summary judgment on its claim for breach of contract and on
11   Defendant’s counterclaims. (Dkt. No. 30.) Defendant has not substantively responded to
12   Plaintiff’s motion, and instead moves for a continuance of the motion pursuant to Federal Rule of
13   Civil Procedure 56(d). (Dkt. No. 37.)
14          If a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot
15   present facts essential to justify its opposition [to a motion for summary judgment], the court
16   may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or
17   declarations or to take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d).
18   “The requesting party must show: (1) it has set forth in affidavit form the specific facts it hopes

19   to elicit from further discovery; (2) the facts sought exist; and (3) the sought-after facts are

20   essential to oppose summary judgment.” Family Home & Fin. Ctr., Inc. v. Fed. Home Loan

21   Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008). If the movant fails to satisfy these elements, the

22   motion may be denied and summary judgment may be granted. Id. The court may also deny a

23   Rule 56(d) motion if the movant has failed to diligently pursue discovery. Cal. Union Ins. Co. v.

24   Am. Diversified Sav. Bank, 914 F.2d 1271, 1278 (9th Cir. 1990).

25          Having reviewed Plaintiff’s motion for partial summary judgment and Defendant’s

26   declaration in support of its motion for a continuance pursuant to Rule 56(d), the Court


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 2
 1   concludes that it is appropriate to defer consideration of Plaintiff’s motion to allow time for

 2   Defendant to review the ESI produced by Plaintiff and take the depositions of Plaintiff’s

 3   president, Plaintiff’s controller, and Plaintiff itself. (See Dkt. Nos. 37, 38.) 1 For example,

 4   Defendant has identified facts concerning the scope and terms of the parties’ ongoing agreements

 5   that would be essential to Defendant’s opposition to Plaintiff’s pending motion, has established

 6   that such facts exist, and has demonstrated that the facts may be obtained in the noticed

 7   depositions. (See id.); see also Family Home & Fin. Ctr., Inc., 525 F.3d at 827. Further, the

 8   Court finds that Defendant has not failed to diligently pursue discovery. Although Plaintiff
 9   asserts that Defendant has unnecessarily slowed the parties’ production of ESI and delayed its
10   noticing of depositions, (see Dkt. No. 41 at 8), Defendant has acted within the scheduling order
11   originally set forth by the Court. (See Dkt. No. 23.) 2 Thus, Defendant’s approach to discovery
12   thus far does not warrant denial of its motion for a Rule 56(d) continuance. See Cal. Union Ins.

13   Co., 914 F.2d at 1278.

14           For the foregoing reasons, Defendant’s motion for an extension of time pursuant to Rule

15   56(d) (Dkt. No. 37) is GRANTED. The Clerk is DIRECTED to re-note Plaintiff’s pending

16   motion for partial summary judgment (Dkt. No. 30) to Friday, September 6, 2019. Defendant’s

17   response to Plaintiff’s motion for partial summary judgment shall be filed no later than Monday,

18   September 2, 2019 and shall not exceed 24 pages. Plaintiff may file a reply to Defendant’s

19   response no later than September 6, 2019, which shall not exceed 12 pages.

20           //

21           //

22
             1
               In its reply in support of its motion for partial summary judgment, Plaintiff moves to
23   strike certain portions of Defendant’s declaration in support of its motion for a continuance
     pursuant to Rule 56(d). (Dkt. No. 40 at 2–3, 7; see Dkt. No. 41 at 10) (citing W.D. Wash. Local
24
     Civ. R. 7(g)). The Court declines to strike the challenged material.
25           2
              On July 19, 2019, the Court granted the parties’ stipulated motion for an extension of
     certain case deadlines and extended the discovery deadline to December 9, 2019. (See Dkt. No.
26   44.)

     MINUTE ORDER
     C18-0302-JCC
     PAGE - 3
 1        DATED this 24th day of July 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 4
